Citation Nr: 1009334	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-06 301A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to undiagnosed illness.  

2.  Entitlement to service connection for a right foot 
disorder, to include as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Clayte Binion, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from December 1990 to April 1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This case was previously before the Board in October 2008 at 
which time it was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In October 2008, the Board remanded the issues of 
entitlement to service connection for hypertension and a 
right foot disorder, to include as due to undiagnosed illness 
for the issuance of a statement of the case (SOC) pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  

2.  The RO issued an SOC with regard to the hypertension and 
right foot issues in December 2008.

3.  The Veteran did not submit a VA Form 9 (Appeal to Board 
of Veterans' Appeals) or similar correspondence constituting 
a Substantive Appeal within 60 days of issuance of the 
December 2008 SOC.   


CONCLUSION OF LAW

The Board does not have jurisdiction of the issues of 
entitlement to service connection for hypertension and a 
right foot disorder, to include as due to undiagnosed illness 
and the case is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In October 2008, the Board noted that the Veteran had 
submitted a timely NOD as to a December 2006 rating decision 
denying the claims of service connection for hypertension and 
a right foot disorder.  The Board remanded those issues for 
the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  The RO issued the SOC with regard to the 
hypertension in December 2008.  A copy of the SOC was also 
provided to the Veteran's representative.  

In a cover letter accompanying the SOC, the RO notified the 
Veteran and her representative that to complete her appeal, 
she would need to file a formal appeal within 60 days of the 
date of the letter or within the remainder, if any, of the 
one-year period from the date of the letter notifying her of 
the action that she appealed.  

As of this date, the Veteran has failed to submit any 
correspondence which could possibly be construed to be an 
appeal regarding these issues.  On a VA Form 8, dated in 
January 2010, the RO included the issues of service 
connection for hypertension and a right foot disorder.  As 
noted, the Veteran submitted an NOD and received an SOC in 
connection with those claims, but did not perfect an appeal 
and those issues are not before the Board.  Aside from the 
certification notice, VA has taken no additional action to 
lead the Veteran to believe that those issues are on appeal.  
Neither the Veteran nor her representative has submitted, and 
VA has not otherwise received into the record, any evidence 
or argument on those issues.  Nor has the Veteran provided 
testimony with respect to the claims at a hearing.  The 
Veteran has demonstrated no intent to perfect an appeal and 
has provided no explanation for any delay in filing a 
substantive appeal on the issues addressed in the December 
2006 rating decision that the Board believes could warrant a 
waiver of the requirement.  Therefore, while VA has the 
option of waiving any issue of timeliness in the filing of a 
substantive appeal, the Board finds that it would not be 
appropriate to do so in this case.  Percy v. Shinseki, 23 
Vet. App. 37 (2009). 

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


